     Case: 1:20-cv-05923 Document #: 52 Filed: 12/04/20 Page 1 of 2 PageID #:1360




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

ABC, LLC                                    )      Case No. 1:20-cv-5923
                                            )
v.                                          )      Judge: Hon. Rebecca Pallmeyer
                                            )
THE PARTNERSHIPS and                        )      Magistrate: Hon. Sunil R. Harjani
UNINCORPORATED ASSOCIATIONS                 )
IDENTIFIED ON SCHEDULE “A,”                 )
                                            )

                                     Voluntary Dismissal

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned

counsel for Plaintiff hereby notify this Court that the Plaintiff, ABC LLC dba Choon’s Design

LLC, voluntarily dismiss any and all claims against defendants without prejudice:

 Doe       Store Name                              Merchant ID
 174       universalegoods                         universalegoods
 96        FASYUAN                                 A2V8XWZJL2EYH1
 124       Bigtreecompany                          A1OQSTE3A12AYJ
 138       WEPARTY                                 A2ZBK8VTT06413
 16        Yiwu Meichuan Garment Co., Ltd.         milish
 27        popcorn9                                1351061
 33        KidsWorld Store                         2838056
 37        Child Apparel Store                     3209031
 40        Lecca Baby Store                        3241087
 41        chinatera Official Store                3273019
 42        the Ninth Gift for Baby Store           3390009
 192       wangdalistore                           5b03c21866239416973c47a6


Dated: December 5, 2020                            Respectfully submitted,

                                            By:     s/David Gulbransen/
                                                   David Gulbransen
                                                   Attorney of Record

                                                   David Gulbransen (#6296646)
                                                   Law Office of David Gulbransen
Case: 1:20-cv-05923 Document #: 52 Filed: 12/04/20 Page 2 of 2 PageID #:1361




                                         805 Lake Street, Suite 172
                                         Oak Park, IL 60302
                                         (312) 361-0825 p.
                                         (312) 873-4377 f.
                                         david@gulbransenlaw.com




                                     2
